                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   EMILY FISHMAN, individually and on behalf of
                                                                              all others similarly situated, and SUSAN FARIA,
                                                                         10   individually and on behalf of all others similarly              No. C 17-05351 WHA
                                                                              situated,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                      ORDER RE MOTION FOR
                                                                                                                                              DISCOVERY SANCTIONS
                               For the Northern District of California




                                                                         12     v.
                                                                         13   TIGER NATURAL GAS, INC., an Oklahoma
                                                                         14   corporation, COMMUNITY GAS CENTER,
                                                                              INC., a Colorado corporation, JOHN DYET, an
                                                                         15   individual; and DOES 3–100,

                                                                         16                  Defendants.
                                                                                                                                /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19           In this putative class action for fraudulent telemarketing, plaintiffs move for discovery

                                                                         20   sanctions. For the reasons below, plaintiffs’ motion is GRANTED IN PART AND DENIED IN
                                                                              PART.
                                                                         21
                                                                         22                                            STATEMENT

                                                                         23           In the 1990s, California deregulated its natural gas market and permitted non-utility

                                                                         24   providers (called “core transport agents” or “CTAs”) to sell natural gas to small business and

                                                                         25   residential consumers. Since 2013, defendant Tiger Natural Gas, Inc. has operated as a CTA in

                                                                         26   PG&E’s territory, selling natural gas pursuant to a program known as the “core aggregation

                                                                         27   program.” PG&E Gas Rule 23, a tariff approved by the California Public Utilities Commission,

                                                                         28   provides the basic regulatory framework for the core aggregation program and for Tiger’s
                                                                              enrollment of customers.
                                                                          1          Gas Rule 23 sets forth several requirements. With respect to the enrollment of
                                                                          2   customers, Gas Rule 23.D.1 has, at all relevant times, provided (Dkt. No. 203-2 at 21):
                                                                          3                  a.      The CTA or its authorized agent(s) shall comply with the
                                                                                                     Customer Sign-Up Process and obtain the Customer’s
                                                                          4                          Authorization in accordance with the provisions of Schedule
                                                                                                     G-CT – Core Gas Aggregation Service.
                                                                          5
                                                                                             b.      The CTA, or its authorized agent(s), shall not make, with
                                                                          6                          dishonest, fraudulent, or deceitful intent, material verbal or
                                                                                                     written misrepresentations in the course of soliciting or
                                                                          7                          serving core gas aggregation customers.
                                                                          8                  c.      The CTA or its authorized agent(s) shall not with dishonest,
                                                                                                     fraudulent, or deceitful intent act to substantially benefit the
                                                                          9                          CTA or its employees, agents, or representatives, or to
                                                                                                     disadvantage customers.
                                                                         10
                                                                              Note well that all three of the foregoing cover the CTA “or its authorized agent(s).”
                                                                         11
United States District Court




                                                                                     When a CTA enrolled a customer by telephone, Gas Rule 23.E.2.i.11 has, at all relevant
                               For the Northern District of California




                                                                         12
                                                                              times, stated that “[t]he CTA shall retain the audio recording of the sales call for one (1) year
                                                                         13
                                                                              and the TPV [third-party verification] of the Customer’s enrollment for two (2) years” (id. at
                                                                         14
                                                                              27). This provision is central to our dispute. Also note well that, unlike above, this provision
                                                                         15
                                                                              imposes a duty only on the CTA, not both the CTA or its authorized agent.
                                                                         16
                                                                                     Tiger hired defendant Community Gas Center, Inc. to conduct telemarketing. Defendant
                                                                         17
                                                                              John Dyet owned several telemarketing companies, including CGC. Beginning in 2014, CGC
                                                                         18
                                                                              called PG&E customers to promote Tiger’s capped-rate program, pursuant to which program
                                                                         19
                                                                              Tiger’s supply rate for natural gas would be capped at $0.69 per therm (and the gas would be
                                                                         20
                                                                              delivered via the PG&E system). This case stems from alleged misrepresentations made during
                                                                         21
                                                                              these phone solicitations to PG&E’s customers.
                                                                         22
                                                                                     Plaintiff Emily Fishman enrolled in Tiger’s capped-rate program in August 2015.
                                                                         23
                                                                              CGC’s call to Fishman consisted of two parts: (1) a sales pitch, and (2) a third-party
                                                                         24
                                                                              verification call (“TPV”). During the sales pitch, CGC’s telemarketer made several alleged
                                                                         25
                                                                              misrepresentations to Fishman, including that (a) the California Public Utilities Commission
                                                                         26
                                                                              had processed a request from PG&E to increase its supply rates (as opposed to delivery rates),
                                                                         27
                                                                              (b) Tiger’s capped-rate, or “price-protection,” program was a “free” program that would protect
                                                                         28


                                                                                                                               2
                                                                          1   customers from PG&E’s supply-rate increases, and (c) Tiger’s rate for natural gas would be “a
                                                                          2   variable rate based on the market price.”
                                                                          3          Before CGC stopped marketing Tiger’s program in March 2016, it made tens of
                                                                          4   thousands of calls to putative class members. Despite the volume of telemarketing calls made
                                                                          5   by CGC, and despite Gas Rule 23 requiring the CTA (Tiger) to retain recordings of these calls,
                                                                          6   Tiger produced only one sales pitch recording — the call made to Fishman — the only
                                                                          7   recording it claimed to have (since this motion was filed, Tiger has produced four more).
                                                                          8          Specifically, in July 2016, Fishman (through counsel) sent Tiger a demand letter
                                                                          9   alleging that Tiger had made misrepresentations during a telemarketing call and on Tiger’s
                                                                         10   website. The letter also stated that Fishman believed her claims were typical of other
                                                                         11   consumers (Dkt. Nos. 177-1 Exh. 32A). A preservation letter accompanied this demand:
United States District Court
                               For the Northern District of California




                                                                         12                   I am notifying you that Tiger must not destroy evidence in its
                                                                                              possession. I am referring to marketing materials (include
                                                                         13                   telemarketing scripts), customer acquisition reports, customer
                                                                                              information, pricing analyses supporting alleged savings vs.
                                                                         14                   PG&E, contents of and records of changes to the Tiger website,
                                                                                              records of customer complaints, and any other documents which
                                                                         15                   Tiger (and it owners, officers, and employees) knows to be
                                                                                              relevant to potential litigation.
                                                                         16
                                                                              In August 2016, Tiger responded to these letters by sending Fishman copies of the recorded
                                                                         17
                                                                              sales pitch and TPV call that CGC had made to her. Upon receiving Fishman’s July 2016 letter,
                                                                         18
                                                                              Tiger maintained all documents and ESI in its possession.
                                                                         19
                                                                                     For almost a year, Fishman and her counsel remained silent. In June 2017, Fishman
                                                                         20
                                                                              reappeared when she sent a second demand letter to Tiger’s counsel. This June 2017 letter
                                                                         21
                                                                              further detailed Fishman’s allegations against Tiger and cited to specific misrepresentations that
                                                                         22
                                                                              Fishman alleged CGC made on the sales call (Dkt. No. 177-1 Exh. 32B).
                                                                         23
                                                                                     Fishman filed her initial complaint herein in August 2017. A month later, a year after
                                                                         24
                                                                              the original demand and preservation letters from Fishman’s counsel, Tiger emailed Dyet and
                                                                         25
                                                                              directed him to preserve all documents and ESI related to the case. At the direction of counsel,
                                                                         26
                                                                              Tiger also sought to obtain relevant documents and other materials (including any recorded
                                                                         27
                                                                              sales calls) from CGC and Dyet (Dkt. Nos. 215-2, 220-1 Exh. 2).
                                                                         28


                                                                                                                              3
                                                                          1          Fishman’s counsel sent a second preservation letter to Tiger in October 2017, this time
                                                                          2   more specifically referencing recordings of sales calls (Dkt. No. 177-1, Exh. 33):
                                                                          3                   Recordings of customer acquisition telemarketing calls that
                                                                                              Community Gas Center (“CGC”) made on behalf of Tiger to
                                                                          4                   prospective customers certainly falls within that broad description
                                                                                              of materials relevant to litigation about Tiger’s natural gas price
                                                                          5                   protection program. However, I did not expressly include
                                                                                              recordings of the calls because I did not know, on July 8, 2016,
                                                                          6                   that Tiger/CGC was recording calls without disclosure or consent.
                                                                          7                   Therefore, by this letter, I am expressly extending plaintiffs’
                                                                                              demand for preservation of evidence to include recordings of
                                                                          8                   Tiger/CGC’s sales calls and verification calls to prospective
                                                                                              customers, along the lines of what Mr. Klatt provided me for
                                                                          9                   Plaintiff Emily Fishman on August 28–29, 2016.
                                                                         10          During the course of this litigation, plaintiffs propounded discovery requests on Tiger
                                                                         11   which sought copies of sales calls made to putative class members. Ultimately, Tiger stipulated
United States District Court
                               For the Northern District of California




                                                                         12   that it had no sales call recordings in its possession, custody, or control other than the Fishman
                                                                         13   recording that had already been produced. Plaintiffs propounded similar discovery requests on
                                                                         14   CGC and Dyet. Dyet responded that he “[did] not believe” he had any such recordings or
                                                                         15   documents. CGC failed to respond. Plaintiffs also subpoenaed various third-party
                                                                         16   telemarketing companies owned by Dyet. Those third parties also failed to respond.
                                                                         17          In contrast to the sales pitches, Tiger has maintained copies of all TPV’s for putative
                                                                         18   class members. Recordings of these TPV calls are accordingly not at issue in this motion.
                                                                         19          For its part, Tiger also requested sales pitch recordings from CGC in the course of this
                                                                         20   litigation. When CGC did not provide the recordings as requested, Tiger learned that CGC may
                                                                         21   not have complied with Gas Rule 23's requirements regarding the recording and retention of
                                                                         22   sales calls. Tiger asserted that this failure amounted to a breach of the parties’ Master Energy
                                                                         23   Marketing Agreement — which required CGC to “comply with all utility federal, state, and
                                                                         24   local laws, regulations and rules as well as industry best practices” — and subsequently
                                                                         25   terminated the agreement in June 2018, although by then CGC has long since ceased operations
                                                                         26   anyway (Dkt. Nos. 214-4, 215-2).
                                                                         27          In light of Tiger’s (and CGC’s) failure to retain the recordings of the sales pitches,
                                                                         28   plaintiffs now seek an order prohibiting defendants from introducing any evidence in an attempt


                                                                                                                               4
                                                                          1   to show that any putative class member received a sales call different from the sales call
                                                                          2   received by Fishman. On October 23, plaintiffs deposed Dyet on the limited issues of
                                                                          3   defendants’ preservation efforts and CGC’s and Tiger’s purported joint-defense agreement.
                                                                          4   During that deposition, Dyet represented that although some sales pitches were recorded, CGC
                                                                          5   may not have been recording them as a matter of course (Dkt. Nos. 196, 218-8). This order
                                                                          6   follows full briefing and oral argument.
                                                                          7                                              ANALYSIS
                                                                          8          FRCP 37(e) sanctions are available when “electronically stored information that should
                                                                          9   have been preserved in the anticipation or conduct of litigation is lost because a party failed to
                                                                         10   take reasonable steps to preserve it, and [the information] cannot be restored or replaced
                                                                         11   through additional discovery.” Two categories of sanctions exist. First, where the district court
United States District Court
                               For the Northern District of California




                                                                         12   finds that the loss of information has prejudiced the moving party, the district court may order
                                                                         13   “measures no greater than necessary to cure the prejudice.” FRCP 37(e)(1). Second, where the
                                                                         14   district court finds that the offending party “acted with the intent to deprive another party of the
                                                                         15   information’s use in the litigation,” the district court may require an adverse evidentiary
                                                                         16   presumption, dismiss the case, or enter default judgment. FRCP 37(e)(2). The issue presented
                                                                         17   is the extent to which CGC’s call to Fishman should be considered representative of calls made
                                                                         18   to all putative class members.
                                                                         19          1.      ANTICIPATION OF LITIGATION.
                                                                         20          “Many court decisions hold that potential litigants have a duty to preserve relevant
                                                                         21   information when litigation is reasonably foreseeable. Rule 37(e) is based on this common-law
                                                                         22   duty.” FRCP 37(e) Advisory Committee’s Note to 2015 Amendment. This order finds that
                                                                         23   litigation was reasonably foreseeable in July 2016 when Fishman sent her first demand and
                                                                         24   preservation letter. A reasonable party in Tiger’s position would have foreseen putative class
                                                                         25   litigation regarding misleading telemarketing calls. The issue accordingly becomes whether or
                                                                         26   not Tiger took reasonable steps to preserve relevant evidence.
                                                                         27
                                                                         28


                                                                                                                               5
                                                                          1          2.      REASONABLE STEPS.
                                                                          2          As an initial matter, where a customer enrolled in Tiger’s program over the phone, Tiger
                                                                          3   had an obligation under Gas Rule 23 to “retain the audio recording of the sales call for one (1)
                                                                          4   year and the TPV of the Customer’s enrollment for two (2) years” (Dkt. No. 230-2 at 27).
                                                                          5   Although Tiger maintained copies of all TPV recordings, it has eventually developed that Tiger
                                                                          6   did not retain recordings of the sales pitches made to putative class members. Attempting to
                                                                          7   skirt this responsibility under Gas Rule 23, Tiger argues that it operated on the understanding
                                                                          8   that CGC retained copies of the sales pitches. In support, Tiger points to a provision in its
                                                                          9   marketing agreement with CGC by which both parties agreed to “comply with all utility,
                                                                         10   federal, state, and local laws, regulations and rules as well as industry accepted business
                                                                         11   practices.” But nothing in Gas Rule 23 indicated that Tiger’s responsibility to maintain
United States District Court
                               For the Northern District of California




                                                                         12   recordings was delegable. In fact, the text of Gas Rule 23 indicated the opposite. Certain
                                                                         13   provisions of Gas Rule 23, such as Rule 23.D.1’s consumer protection provisions, imposed
                                                                         14   obligations on “the CTA or its authorized agent(s).” Rule 23.E.2.i, by contrast, imposed its
                                                                         15   obligations directly on the CTA (and the CTA only) to retain audio recordings.
                                                                         16          The record further demonstrates that Tiger failed to take reasonable steps to obtain and
                                                                         17   to preserve the recordings. To be sure, Tiger may have at all times maintained relevant
                                                                         18   documents and ESI in its immediate possession. Nonetheless, Tiger blithely assumed that CGC
                                                                         19   and Dyet would preserve evidence within their possession. After receiving Fishman’s demand
                                                                         20   and preservation letter in July 2016, Tiger quickly obtained a recording of Fishman’s sales call
                                                                         21   from Dyet and CGC. Yet while Fishman’s earliest letter made reference to a potential class
                                                                         22   action, Tiger made no efforts to obtain or otherwise preserve any other sales pitches. Instead, it
                                                                         23   sadly appears that Tiger waited until September 2017, after Fishman’s filing of her original
                                                                         24   complaint in this action, to email Dyet and direct him to preserve materials relevant to this case.
                                                                         25          This delay has turned out to be a mortal mistake. From what can be gleaned from the
                                                                         26   current record, CGC was a telemarketing company of little substance, and Dyet has since
                                                                         27   moved on to establish a string of such companies. During that delay, it appears that Dyet and
                                                                         28   CGC may have destroyed all but a few other recordings of sales pitches, thus explaining why


                                                                                                                               6
                                                                          1   one of the only ones to survive was the recording provided to Fishman a year earlier. Once
                                                                          2   litigation loomed on the horizon, all others vanished.
                                                                          3          Tiger, not CGC, had a responsibility to obtain and maintain recordings of sales pitches
                                                                          4   under Gas Rule 23. Moreover, Tiger failed to take any steps in July 2016 to ensure that, to the
                                                                          5   extent CGC possessed any such recordings, those recordings were not subsequently destroyed.
                                                                          6          Tiger argues that nothing in the parties’ marketing agreement “grants Tiger the right to
                                                                          7   obtain access to or exert possession over any records in CGC’s possession.” This ignores that
                                                                          8   CGC agreed (in the same agreement) to “[s]ubmit to [Tiger] the applicable Customer Contracts
                                                                          9   executed by Customer(s),” with the agreement defining “Customer Contracts” to include “a
                                                                         10   verbal recorded telephonic process serving as an oral enrollment method, utilizing a third party
                                                                         11   verification (TPV) company as necessary, indicating Customers’ authorization to receive
United States District Court
                               For the Northern District of California




                                                                         12   services(s) from [Tiger].” The record is also clear that when Tiger asked CGC for copies of the
                                                                         13   Fishman recording, CGC provided it. The deposition testimony of Rachel Harvick Strealy,
                                                                         14   Tiger’s Marketing Coordinator, also indicates that Tiger received copies of sales call recordings
                                                                         15   upon request when a customer complaint arose (Dkt. Nos. 214-4, 215-1).
                                                                         16          It is no excuse that Fishman’s earliest preservation letter did not specifically direct Tiger
                                                                         17   to preserve sales pitches. It is also not dispositive that Fishman waited until October 2017 to
                                                                         18   specifically request that Tiger preserve recordings of sales calls. A reasonable party in Tiger’s
                                                                         19   position would have understood such evidence to be relevant based on the earliest letter’s
                                                                         20   allegations concerning misleading telemarketing calls, a letter that referenced a putative class
                                                                         21   action and which demanded preservation of evidence. Indeed, by quickly obtaining a copy of
                                                                         22   Fishman’s sales call and turning it over to plaintiffs’ counsel, Tiger’s own pre-litigation conduct
                                                                         23   demonstrates that it viewed such evidence as relevant. Moreover, is it of no moment that Tiger
                                                                         24   terminated its marketing agreement with CGC in 2018 upon learning of CGC’s failure to
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               7
                                                                          1    maintain recordings of sales calls. This post hac decision fails to speak to the reasonableness of
                                                                          2    Tiger’s failure to preserve evidence before that point.1
                                                                          3                3.     PREJUDICE.
                                                                          4                As plaintiffs’ parallel motion for class certification demonstrates, plaintiffs have been
                                                                          5    prejudiced by Tiger’s failure to take reasonable steps to preserve recorded sales calls. This
                                                                          6    order rejects Tiger’s argument that plaintiffs have failed to show that these recordings “cannot
                                                                          7    be restored or replaced through additional discovery,” FRCP 37(e), as Tiger offers no
                                                                          8    suggestions as to an evidentiary substitute. Although Tiger has produced telemarketing scripts
                                                                          9    it contends were used by CGC during sales pitches, the call to Fishman indisputably deviated
                                                                         10    from those scripts, rendering them suspect.
                                                                         11                                            *                *               *
United States District Court
                               For the Northern District of California




                                                                         12                To ameliorate the prejudice to plaintiffs, this litigation will proceed as follows. At trial,
                                                                         13    jury will be informed of the foregoing destruction of evidence (either by evidence put on by
                                                                         14    counsel or via an instruction) and the jury will be permitted to decide whether or not the call
                                                                         15    made to Fishman was representative of the sales pitches made to the putative class members
                                                                         16    (both in terms of content and the fact that the call was recorded). The jury could alternatively
                                                                         17    decide, for example, that the telemarketing scripts produced by Tiger are more representative of
                                                                         18    the calls made to the putative class. Whether the same course of conduct occurred class-wide
                                                                         19    will be for the jury to determine (and in the Court’s view it would be reasonable to so find).
                                                                         20    Moreover, the Fishman sales pitch arguably failed to request consent to record as required by
                                                                         21    Section 632 of the California Penal Code. The jury will likewise be allowed to infer that the
                                                                         22    other sales calls, had they been preserved, would have similarly been recorded without consent
                                                                         23    obtained up front. To this extent, plaintiffs’ motion for discovery sanctions is GRANTED.
                                                                         24    Because the record thus far fails to demonstrate that Tiger “acted with the intent to deprive
                                                                         25
                                                                         26
                                                                         27
                                                                                       1
                                                                                         Tiger also argues that plaintiffs themselves have failed to preserve evidence. That may very well be
                                                                         28   so. Plaintiffs’ failures, however, do not excuse Tiger’s. To the extent appropriate, Tiger should bring its own
                                                                              FRCP 37(e) motion to remedy any spoliation by plaintiffs.

                                                                                                                                        8
                                                                          1    another party of the information’s use in the litigation,” FRCP 37(e)(2), the motion is otherwise
                                                                          2    DENIED, subject to revisiting if the trial evidence proves to be stronger.2
                                                                          3                                                   CONCLUSION
                                                                          4               To the extent described above, plaintiffs’ motion for discovery sanctions is GRANTED.
                                                                          5
                                                                                          IT IS SO ORDERED.
                                                                          6
                                                                          7    Dated: November 20, 2018.
                                                                                                                                        WILLIAM ALSUP
                                                                          8                                                             UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                                      2
                                                                                          Tiger objects to numerous statements made in Attorney Daniel Balsam’s and Attorney Jacob
                                                                         28   Harker’s reply declarations (Dkt. No. 224). Because this order does not rely on any of the testimony objected
                                                                              to, Tiger’s objections are OVERRULED AS MOOT.

                                                                                                                                       9
